Order, Supreme Court, Bronx County (Kibble F. Payne, J.), entered November 9, 2012, which granted plaintiff’s motion pursuant to CPLR 4404 (a) to set aside a jury verdict in defendant’s favor, unanimously reversed, on the law and the facts, without costs, and the motion denied. The Clerk is directed to enter judgment dismissing the complaint.
The jury’s verdict, that plaintiff’s slip-and-fall accident was not a proximate cause of her injuries, was based on a fair interpretation of the evidence (see Grassi v Ulrich, 87 NY2d 954, 956 [1996]; Goldstein v Snyder, 3 AD3d 332, 334 [1st Dept 2004]). Indeed, plaintiff’s own doctor testified that her degenerative disc disease predated the accident, and that she had a normal neurological exam after the accident. Concur — Mazzarelli, J.P, Friedman, DeGrasse, Freedman and Kapnick, JJ.